                                                                           Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION

BILLY JEROME THOMPSON,

              Plaintiff,

v.                                             CASE NO. 5:19-cv-212-MCR-MJF

BRANTLEY S. CLARK and
ALEXIS SYKES,

              Defendants.
                                           /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated October 7, 2019. ECF No. 9. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                      Page 2 of 2

      2.     This action is DISMISSED without prejudice for failure to pay the

filing fee and failure to comply with two court orders.

      DONE AND ORDERED this 5th day of November 2019.




                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




5:19-cv-212-MCR/MJF
